ORDER
The opinion filed on March 24, 2000 is amended as follows:
Slip opinion, p. 3469, sec. [4]. After ¶ 1 [206 F.3d at 1335, following the fifth paragraph], add:
The INS contends that Escobar did not raise the denial of her statutory right to counsel in a timely fashion. But her claim of counsel so ineffective in assisting her that it deprived the administrative proceeding of due process encompassed the denial of the statutory right; the latter denial was the foundation of what followed. We decide the appeal on this narrower, statutory basis. See Rios-Berrios v. INS, 776 F.2d 859, 862 (9th Cir.1985).